Name: Commission Regulation (EC) No 2546/1999 of 2 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities3. 12. 1999 L 308/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2546/1999 of 2 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade nego- tiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 3. 12. 1999L 308/2 ANNEX to the Commission Regulation of 2 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 87,2 204 77,9 999 82,6 0707 00 05 052 94,9 204 83,7 999 89,3 0709 90 70 052 109,8 204 141,9 999 125,8 0805 10 10, 0805 10 30, 0805 10 50 388 39,6 508 33,1 999 36,4 0805 20 10 052 34,0 204 59,3 999 46,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 70,5 999 70,5 0805 30 10 052 53,7 528 77,3 600 63,8 999 64,9 0808 10 20, 0808 10 50, 0808 10 90 052 65,1 400 84,3 404 72,0 999 73,8 0808 20 50 052 148,2 064 64,0 400 78,0 999 96,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.